PER CURIAM.
On the suggestion of the relator Shirley Jane McCausland, a rule nisi in prohibition was issued to the respondent, a Judge of the Criminal Court of Record in and for Dade County, Florida. The suggestion alleged that the relator was about to be tried for a crime from which she had been discharged because of the rule laid down by the United States Supreme Court in Waller v. Florida, 397 U.S. 387, 90 S.Ct. 1184, 25 L.Ed. 435 (1970). A response has been filed, as have briefs directed to the issue of whether the facts revealed by the suggestion and the response are such as to constitute a bar to relator’s trial because of her prior guilty plea in a municipal court to a related offense.
The misdemeanor to which relator pleaded guilty was alleged to have occurred on September 15, 1972. The crime with which relator is now charged is alleged to have been committed on another day. We hold that it does not now appear that relator’s trial in the Criminal Court of Record is barred by the holding in the cited case. Therefore the writ is quashed and the suggestion is dismissed.